—In an action to recover damages for personal injuries, etc., the defendant *375Price-Mart Inc. appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Golia, J.), dated January 11, 1999, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed insofar as asserted against the appellant.
The injured plaintiff fell when her foot became caught on the bottom of a clothes bin located at the top of two steps in the appellant’s department store. The plaintiff had seen the bin when she entered the store and as she was walking up the steps. The record establishes that the bin did not present an inherently dangerous condition. Furthermore, since the bin was readily observable by the reasonable use of one’s senses, the appellant had no duty to warn the injured plaintiff of the allegedly dangerous condition (see, Wint v Fulton St. Art Gallery, 263 AD2d 541; O’Connor v Katonah Museum of Art, 251 AD2d 561; Reuscher v Pergament Home Ctrs., 247 AD2d 603; Sewer v Fat Albert’s Warehouse, 235 AD2d 414). Accordingly, the appellant’s motion for summary judgment should have been granted. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.